OSCN Found Document:ANDREWS v. STATE ex rel. DEPT. OF PUBLIC SAFETY

	
				

OSCN navigation



        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help





						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only





ANDREWS v. STATE ex rel. DEPT. OF PUBLIC SAFETY2014 OK CIV APP 19320 P.3d 27Case Number: 111756Decided: 09/06/2013Mandate Issued: 02/20/2014DIVISION IITHE COURT OF CIVIL APPEALS OF THE STATE OF OKLAHOMA, DIVISION IICite as: 2014 OK CIV APP 19, 320 P.3d 27
TRAVIS W. ANDREWS, Plaintiff/Appellee,v.STATE OF 
OKLAHOMA ex rel. DEPARTMENT OF PUBLIC SAFETY, Defendant/Appellant.

APPEAL FROM THE DISTRICT COURT OF DELAWARE COUNTY, OKLAHOMA
HONORABLE ROBERT G. HANEY, TRIAL JUDGE

AFFIRMED

Josh D. Lee, Caitlin Bowers Towles, WARD LEE & COATS, P.L.C., Vinita, 
Oklahoma, for Plaintiff/AppelleeMark E. Bright, ASSISTANT GENERAL COUNSEL, 
DEPARTMENT OF PUBLIC SAFETY, Oklahoma City, Oklahoma, for 
Defendant/Appellant


DEBORAH B. BARNES, VICE-CHIEF JUDGE:
¶1 Defendant/Appellant State of Oklahoma ex rel. Department of Public Safety 
(DPS) appeals the trial court's Order filed on April 10, 2013, denying its 
"motion to reconsider/vacate" the trial court's prior order. The trial court's 
prior order reversed DPS's implied consent revocation order revoking 
Plaintiff/Appellee Travis W. Andrews' (Andrews) driver's license for 180 days. 
Based on our review of the facts and applicable law, we affirm the trial court's 
Order denying DPS's "motion to reconsider/vacate."
BACKGROUND
¶2 In February 2012, DPS issued an Order of Revocation revoking Andrews' 
driver's license for a period of 180 days.1 The Order of Revocation states, in 
part, as follows:


Your driving privilege is revoked effective 03-05-2012 for a period of 
    180 days. This action is required after receiving a law enforcement 
    officer['s] affidavit of your arrest on 11-07-2011 and laboratory analysis 
    showing your blood alcohol content to be 0.08 or more at the time of 
    testing.You may make a request in writing for an administrative hearing 
    . . . .
¶3 A hearing was subsequently held before the hearing officer appointed by 
the Commissioner of Public Safety. The hearing officer sustained the Order of 
Revocation, finding, in pertinent part, as follows:


It is the opinion of the hearing officer that the licensee was arrested 
    upon reasonable belief that he was operating or in actual physical control 
    of a motor vehicle upon the public roads . . . while under the influence of 
    alcohol . . ., and after being requested to do so and informed that his 
    driver's license would be revoked should he have an alcohol concentration of 
    0.08 or more, took a test within two hours of the arrest in accordance with 
    the existent Rules of the Board of Alcohol and Drug Influence and the result 
    of such test was an alcohol concentration of 0.08 or more.
It is therefore ordered that the order of the Commissioner of Public 
    Safety . . . is hereby sustained and the driving privilege of the licensee 
    be revoked for a period of 180 days beginning 06 January 2013.2
¶4 On November 27, 2012, Andrews filed a petition in the district court 
appealing the revocation. The district court reviewed the case de novo, 
and a trial was held on January 23, 2013. At the trial, Oklahoma State Highway 
Patrol Trooper Bryan Heath Linn (Trooper Linn) testified that at about 10:15 
p.m. on November 7, 2011, he arrived at the scene of a single-vehicle accident. 
The vehicle, driven by Andrews, had collided head on with a tree.3 He testified 
that Andrews was the sole occupant of the car, and that Andrews admitted to 
being the driver of the vehicle at the time of the accident.
¶5 Trooper Linn testified Andrews "ha[d] an odor of alcohol."4 He further testified Andrews' 
"speech was slurred," and "his eyes appeared very glassy and watery . . . ." 
Trooper Linn further testified Andrews immediately admitted he had been drinking 
alcohol before the accident. He testified Andrews "stated that he had just 
got[ten] off work," and "[t]hat he had stopped and bought a six pack of beer 
after work and had dr[iven] straight from there and was headed home, . . . 
whenever he had the collision that he had (sic) consumed the six pack of 
beer."5 
Trooper Linn again testified Andrews "admitted" to him at the scene of the 
accident "he had drunk a six pack of beer."6 Trooper Linn testified he asked 
Andrews if he had consumed any alcohol after the accident and that Andrews 
stated he had not. Trooper Linn testified he "believed that [Andrews] was under 
the influence of alcohol" and placed him under arrest.
¶6 Andrews had an injury to his head, was bleeding, and was placed in an 
ambulance. Trooper Linn testified he did not know the extent of Andrews' injury 
and, because of Andrews' medical condition, Trooper Linn did not perform any 
field sobriety or breath tests on him.7
¶7 After placing Andrews under arrest "inside the ambulance,"8 Trooper Linn advised Andrews 
of the "implied consent test" and informed him that it would be a blood test. 
Trooper Linn testified that Andrews did not ask him any questions and "said that 
he would take the test."9 At 11:25 p.m., and upon the request of Trooper Linn, 
Emergency Medical Technician/Paramedic Heath Barnwell (the EMT paramedic)10 withdrew 
four vials of Andrews' blood using a blood kit provided by Trooper Linn.11
¶8 After the EMT paramedic withdrew Andrews' blood, Trooper Linn sealed the 
blood kit and mailed it to an Oklahoma State Bureau of Investigation (OSBI) lab 
for testing. The OSBI's analysis of the blood revealed a blood alcohol content 
(BAC) of "0.16 g/100mL."12
¶9 Andrews' petition in the district court alleged that the EMT paramedic was 
not authorized under Oklahoma's implied consent laws to withdraw blood for 
determining the level of intoxicants in his blood.13 In support of his petition, Andrews 
filed a "Brief in Support of Objection to Admissibility of Blood Test," in which 
he contended that paramedics are not authorized by Oklahoma's implied consent 
laws, 47 O.S.2011 §§ 752 & 
759, to withdraw blood for the purpose of determining BAC.14
¶10 In its order filed on March 13, 2013, the trial court found that the EMT 
paramedic was not an authorized person to withdraw blood under "current law." 
Based upon this finding, the trial court set aside the DPS revocation order and 
reinstated Andrews' driver's license.
¶11 DPS filed a "motion to reconsider/vacate" the trial court's order. In its 
Order filed on April 10, 2013, the trial court denied DPS's motion. From this 
Order, DPS appeals.
STANDARD OF REVIEW
¶12 The district court reviewed this case de novo. "Appeals from 
implied consent revocation orders are heard de novo in the district court, with 
the 'trial de novo' being a trial of the entire case anew, both on the law and 
on the facts." Appeal of Dungan, 1984 OK 21, ¶ 7, 681 P.2d 750, 752 (citation omitted). 
"On appeal, we review the district court's order in an implied consent 
revocation to determine whether it lacks sufficient evidentiary foundation or is 
erroneous as a matter of law." Brockman v. State ex rel. Okla. Dep't of Pub. 
Safety, 2013 OK CIV APP 48, 
¶ 5, 301 P.3d 896, 898 (citation 
omitted). Because the facts are undisputed, we are presented solely with a 
question of law regarding the application of certain statutory provisions. 
"Matters submitted on stipulated facts or which present questions of law are 
reviewed de novo, . . . meaning they are subject to an appellate court's 
plenary, independent, and nondeferential reexamination." State ex rel. Dep't 
of Pub. Safety v. Kelley, 2007 
OK CIV APP 99, ¶ 7, 172 P.3d 
231, 234 (citations omitted). See also Justus v. State ex rel. Dep't of 
Pub. Safety, 2002 OK 46, ¶ 
3, 61 P.3d 888, 889 ("In this 
case, since the parties entered into stipulated facts at the district court 
level, the issue presented on certiorari is a pure question of the application 
of a statute to the undisputed facts. This presents a question of law that we 
review de novo.").


The primary goal of statutory construction is to determine legislative 
    intent. It is presumed that the Legislature has expressed its intent in a 
    statute and that it intended what is so expressed. A cardinal precept of 
    statutory construction is that where a statute's language is plain and 
    unambiguous, and the meaning clear and unmistakable, no justification exists 
    for the use of interpretative devices to fabricate a different 
  meaning.
Id. ¶ 4, 61 P.3d at 889 (citations and quotation marks omitted).
ANALYSIS
¶13 Under the circumstances presented in this case, both a sworn report from 
a law enforcement officer and a valid and admissible test showing an illegal 
intoxication level were required in order to revoke Andrews' driver's license. 
Title 47 O.S.2011 § 6-205.1 provides, in pertinent part, as 
follows:


A. The driving privilege of a person who is convicted of any offense as 
    provided in paragraph 2 of subsection A of Section 6-205 of this title, or a 
    person who has refused to submit to a test or tests as provided in Section 
    753 of this title, or a person whose alcohol concentration is subject to 
    the provisions of Section 754 of this title, shall be revoked or denied 
    by the Department of Public Safety for the following period, as 
    applicable:
1. The first license revocation pursuant to . . . Section . . . 
    754 of this title shall be for one hundred eighty (180) days, which may 
    be modified . . . .
(Emphasis added.) Title 47 
O.S.2011 § 754(C) provides, in pertinent part, as follows:


[I]f the arrested person is twenty-one (21) years of age or older, a 
    blood or breath alcohol concentration of eight-hundredths (0.08) or more, 
    accompanied by a sworn report from a law enforcement officer that the 
    officer had reasonable grounds to believe the arrested person had been 
    operating or was in actual physical control of a motor vehicle while under 
    the influence of alcohol as prohibited by law, the Department shall revoke 
    or deny the driving privilege of the arrested person for a period as 
    provided by Section 6-205.1 of this title.
¶14 Because there is no indication in the record that Andrews was convicted 
of an offense for driving under the influence of alcohol, and because Andrews 
did not refuse to submit to a test to determine his BAC, the propriety of the 
revocation of Andrews' driver's license for 180 days is dependent upon the 
following: "a blood or breath alcohol concentration of eight-hundredths (0.08) 
or more, accompanied by a sworn report from a law enforcement officer that the 
officer had reasonable grounds to believe the arrested person" had been driving 
under the influence. Trooper Linn completed an affidavit on the date of the 
accident in which he stated: "[Andrews] was involved in a one veh[icle] 
collision where he . . . struck [a] tree."15 He further stated: "Strong odor of 
alcohol, red glassy eyes, slurred speech, admitted to drinking 6-pack of beer 
after getting off of work a short time prior to collision. Stated he had not 
dr[u]nk any alcohol after collision." Trooper Linn's affidavit is consistent 
with his testimony at the trial de novo, and we conclude Trooper Linn's 
affidavit satisfies the requirement of a sworn report from a law enforcement 
officer pursuant to § 754(C).
¶15 However, regarding the validity and admissibility of the blood test 
administered at the scene of the accident, although it revealed a BAC of more 
than 0.08, the test was administered by an EMT paramedic. Title 47 O.S.2011 § 752(A) sets forth the 
persons authorized to withdraw blood for the purpose of having a 
determination made of its BAC or concentration of other intoxicating 
substance. Section 752(A) provides:


Only a licensed medical doctor, licensed osteopathic physician, 
    licensed chiropractic physician, registered nurse, licensed practical nurse, 
    physician's assistant, certified by the State Board of Medical Licensure and 
    Supervision, an employee of a hospital or other health care facility 
    authorized by the hospital or health care facility to withdraw blood, or 
    other qualified person authorized by the Board of Tests for Alcohol and Drug 
    Influence acting at the request of a law enforcement officer may 
    withdraw blood for purpose of having a determination made of its 
    concentration of alcohol or the presence or concentration of other 
    intoxicating substance. Only qualified persons authorized by the Board may 
    collect breath, saliva or urine, or administer tests of breath under the 
    provisions of this title.
(Emphasis added.) The Legislature clearly intended to authorize "[o]nly" 
those persons listed, in addition to other qualified persons authorized by the 
Board of Tests for Alcohol and Drug Influence (the Board of Tests), to withdraw 
blood for the purpose of determining BAC and other intoxicants. It is undisputed 
that the EMT paramedic in this case is not among those listed in § 752(A). 
Furthermore, the EMT paramedic in this case is not "an employee of a hospital or 
other health care facility . . . ."
¶16 The EMT paramedic was employed at the time of the accident by the City of 
Jay's ambulance service. Although the ambulance service transports patients to 
health care facilities, we agree with Andrews that the ambulance service in this 
case is not itself a "hospital or other health care facility" as intended by § 
752(A). Pursuant to the rule of ejusdem generis, the general phrase "other 
health care facility" includes only those health care facilities of the same 
class as the specifically listed type of health care facility, "hospital." 
Ejusdem generis is "[a] canon of construction holding that when a general word 
or phrase follows a list of specifics, the general word or phrase will be 
interpreted to include only items of the same class as those listed." Black's 
Law Dictionary (9th ed. 2009). See also State ex rel. Comm'rs of Land 
Office v. Butler, 1987 OK 
123, ¶ 8, 753 P.2d 1334, 1336 
(The rule of ejusdem generis "gives guidance to the ordinary insight that when 
specific words are followed by general words those specific words restrict the 
meaning of the general."). We conclude that the City of Jay's ambulance service, 
which serves primarily to transport patients to hospitals and other health care 
facilities, does not fall within the restricted meaning of "other health care 
facility" as intended by § 752(A).16 Therefore, the EMT paramedic is not "an employee 
of a hospital or other health care facility." Consequently, we conclude the EMT 
paramedic does not fall within any of the persons specifically authorized by the 
Legislature in § 752(A) to withdraw blood for the purpose of determining BAC and 
other intoxicants.
¶17 Section 752(A) also empowers the Board of Tests to authorize other 
qualified persons to withdraw blood for the purpose of determining toxicity. 
"The Legislature specifically authorized [the Board of Tests] to authorize 
qualified persons to withdraw blood for the purpose of having a determination 
made of its concentration of alcohol or the presence or concentration of other 
intoxicating substance." Bemo v. State, 2013 OK CR 4, ¶ 6, 298 P.3d 1190, 1191 (citing 47 O.S.2011 § 752(A)). In 
Bemo, the Oklahoma Court of Criminal Appeals stated that although the 
Board of Tests had not enacted a rule specifically authorizing EMT paramedics to 
withdraw blood for this purpose, the Board of Tests had "promulgated Action No. 
01-1, which provides that EMT paramedics licensed with the National Registry and 
the State Health Department are authorized to withdraw blood . . . ." Id. 
¶ 6, 298 P.3d at 1192. The Bemo Court also "note[d] that prior to the 
Board of Tests promulgation of Action No. 01-1, the State Health Department 
authorized licensed EMT paramedics to perform venipuncture to obtain blood 
samples." Id. (citation omitted). Accordingly, the Bemo Court


determine[d] that an EMT paramedic licensed with the National Registry 
    and the State Health Department is authorized under state law to withdraw 
    blood for the purpose of having a determination made of its concentration of 
    alcohol or the presence or concentration of other intoxicating substance. As 
    the individual that withdrew Appellant's blood was an EMT paramedic licensed 
    with the National Registry and the State Health Department, we find no error 
    occurred in the admission of Appellant's blood test 
results.
Id.
¶18 We disagree with the conclusion reached in Bemo because 
controlling Oklahoma Supreme Court authority regarding statutory interpretation 
leads, in our view, to a different conclusion. At the time of the accident, 
there was no statute or administrative rule authorizing paramedics to withdraw 
blood for the purpose of determining BAC. In Action No. 01-1, referenced in 
Bemo, the Board of Tests purported to authorize certain EMTs "to withdraw 
blood in the performance of their duties . . . ."17 Action No. 01-1 states it took 
effect "on and after" February 1, 2001.
¶19 However, Action No. 01-1 is not a rule of the Oklahoma Administrative 
Code. Moreover, a rule authorizing certain "EMT personnel" to withdraw blood for 
the purpose of determining BAC and other intoxicants is currently only a 
proposed rule that has yet to be enacted. In a notice of rulemaking 
intent published in the Oklahoma Register on February 15, 2012, the Board of 
Tests proposed a


rule change [that] would authorize EMT personnel certified as 
    intermediate (I), advanced (A) or paramedic (P) by the State of Oklahoma to 
    withdraw blood samples as "other qualified persons authorized by [the Board 
    of Tests]" as referenced in 47 
    O.S. § 752(A). The need for the rule change is created by the conflict 
    among the state's district courts whether board actions are authorized by 47 O.S. § 759. The rule is 
    intended to clarify what persons are authorized by [the Board of Tests] to 
    withdraw blood samples for testing drivers' blood for alcohol and other 
    intoxicants.18
The notice of rulemaking intent provides for a comment period, the 
possibility of a public hearing, and a request for comment from business 
entities. It further states that "a rule impact statement is being prepared and 
will be available for review after February 15, 2012 . . . ." Pursuant to the 
Board of Tests' own notice of rulemaking intent, the proposed rule was clearly 
not in effect at the time of the accident in November 2011.
¶20 Title 47 O.S.2011 § 
759(B) provides, in pertinent part, that "[c]ollection . . . of a person's 
blood . . ., to be considered valid and admissible in evidence, whether 
performed by or at the direction of a law enforcement officer or at the request 
of the tested person, shall have been performed in compliance with the rules 
adopted by [the Board of Tests] . . . ." Administrative rules promulgated by 
agencies, boards, and commissions pursuant to authority delegated to them by the 
Legislature "are valid expressions of lawmaking powers having the force and 
effect of law." Walker v. Grp. Health Servs., Inc., 2001 OK 2, ¶ 27, 37 P.3d 749, 759 (footnote 
omitted). However, "[n]o agency rule is valid or effective against any person or 
party, or may be invoked by the agency for any purpose, until it has been 
promulgated as required in the Administrative Procedures Act." 75 O.S.2011 § 308.2(A).
¶21 Although the State Health Department promulgated a rule authorizing 
licensed EMT paramedics to perform venipuncture to obtain blood samples, the 
Board of Tests has not promulgated a rule authorizing paramedics to withdraw 
blood for the purpose of determining intoxication. Up to the time of this 
incident, the rule in effect did not authorize EMT paramedics to withdraw blood 
for the purpose of determining BAC. The rule states:


Persons authorized to withdraw blood
(a) Authority to withdraw blood. Licensed medical doctors, 
    licensed osteopathic physicians, registered nurses, licensed practical 
    nurses, and other persons designated by law (47 O.S., Section 752) are 
    authorized to withdraw blood for the purpose of determining the 
    concentration of alcohol or other intoxicating substance therein, when 
    acting at the request of a law enforcement officer or of an arrested person 
    under the provisions of Title 47, Oklahoma Statutes.
(b) Permits. The current and valid license, registration, practice 
    certificate or other official document entitling its holder to engage in the 
    practice of the respective profession and issued by the respective Oklahoma 
    healing arts licensing body to any qualified practitioner enumerated above 
    is deemed by the Board of Tests . . . to be a valid Permit to Withdraw Blood 
    under the provisions of Title 47, Oklahoma 
Statutes.
Okla. Admin. Code § 40:10-9-1 (2012).
¶22 Because a rule was not enacted (or amended) by the Board of Tests at the 
time of the accident authorizing the EMT paramedic to withdraw blood for the 
purpose of determining BAC, and because the EMT paramedic does not fall within 
those persons specifically listed by the Legislature in § 752(A) to withdraw 
blood for this purpose, we conclude the blood withdrawn by the EMT paramedic 
cannot be considered valid and admissible. Absent a valid and admissible test 
showing Andrews had "a blood or breath alcohol concentration of eight-hundredths 
(0.08) or more," the revocation of Andrews' driver's license on this basis was 
improper. Therefore, we affirm the trial court's Order denying DPS's "motion to 
reconsider/vacate" the trial court's prior order reversing the implied consent 
revocation order.
CONCLUSION
¶23 Based on our review of the record and applicable law, we affirm the trial 
court's Order denying DPS's "motion to reconsider/vacate" the trial court's 
prior order reversing the implied consent revocation order.

¶24 AFFIRMED.

WISEMAN, J., and RAPP, J. (sitting by designation), concur.

FOOTNOTES

1 Tr. at 
Ex. 5.

2 Tr. at 
Ex. 1.

3 
Tr. at 16.

4 Tr. at 
18.

5 Tr. at 
14.

6 Tr. at 
18.

7 
Tr. at 18, 21.

8 Tr. at 
19.

9 
Tr. at 21.

10 
Barnwell was an Emergency Medical Technician, Paramedic License Level, employed 
by the City of Jay. Tr. at 7.

11
Tr. at 23.

12 
Tr. at Ex. 4.

13 R. 
at 1-3.

14 
Andrews did not challenge that a paramedic is authorized to withdraw blood under 
Oklahoma law for other purposes, nor that a paramedic is qualified to withdraw 
blood. His only contention concerned the legal capacity of a paramedic to 
withdraw blood "for implied consent purposes" in Oklahoma. R. at 104.

15 Tr. 
at Ex. 2.

16 We 
note that "health care facility," as defined in Okla. Admin. Code § 310:555-1-2 
(2004), includes only medical facilities "to which a source patient is 
transported . . . ."

17 We 
note that apart from being an action by the Board of Tests, Action No. 01-1 does 
not specifically state that EMTs may withdraw blood for the purpose of 
determining BAC and/or other intoxicants.

18 
This notice of rulemaking intent was published in 29 Okla. Reg. 289-322 (Feb. 
15, 2012).


Citationizer© Summary of Documents Citing This DocumentCite
Name
Level
None Found.Citationizer: Table of AuthorityCite
Name
Level
Oklahoma Court of Criminal Appeals Cases CiteNameLevel 2013 OK CR 4, 298 P.3d 1190, BEMO v. STATEDiscussedOklahoma Court of Civil Appeals Cases CiteNameLevel 2007 OK CIV APP 99, 172 P.3d 231, STATE ex rel. DEPT. OF PUBLIC SAFETY v. KELLEYDiscussed 2013 OK CIV APP 48, 301 P.3d 896, BROCKMAN v. STATE ex rel. OKLAHOMA DEPT. OF PUBLIC SAFETYDiscussedOklahoma Supreme Court Cases CiteNameLevel 1987 OK 123, 753 P.2d 1334, 58 OBJ        3412, State ex rel. Com'rs of Land Office v. ButlerDiscussed 2001 OK 2, 37 P.3d 749, 72 OBJ        147, WALKER v. GROUP HEALTH SERVICES, INC.Discussed 2002 OK 46, 61 P.3d 888, JUSTUS v. STATE EX. REL. DEPT. OF PUBLIC SAFETYDiscussed 1984 OK 21, 681 P.2d 750, Appeal of DunganDiscussedTitle 47. Motor Vehicles CiteNameLevel 47 O.S. 752, Procedure for Blood Tests - Authorization - Liability for Withdrawal - ReportsDiscussed at Length 47 O.S. 754, Surrender or Seizure of License - Receipt as Temporary License - Revocation or Denial of Driving Privilege - HearingCited 47 O.S. 759, Board of Tests for Alcohol and Drug Influence - Members - Authority - Rules - Revolving FundDiscussed 47 O.S. 6-205.1, Duration of Revocation of Driver License or Driving PrivilegeDiscussedTitle 75. Statutes and Reports CiteNameLevel 75 O.S. 308.2, Effect of Promulgated RuleCited